DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.
Claims 8-14 and 18 are withdrawn.
Claims 1, 8, and 15 were amended.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arendoski et al. (US 20150305515 A1), herein referred to as Arendoski, in view of Larsen et al. (US 9259099 B1), herein referred to as Larsen.
Regarding claim 1, Arendoski discloses a mattress, comprising: at least one support layer (non-viscoelastic foam layer 126) comprising at least one non-linear channel extending laterally from a first side to an opposite side (plurality of troughs 134), a plurality of support members (bolster 
Regarding claims 2, 3, and 4 Arendoski (in view of Larsen) teaches (claim 2) a comfort layer disposed above the support layer, (claim 3) the comfort layer comprises a foam, (claim 4) the foam is a viscoelastic foam (see Arendoski, viscoelastic foam layer 122).
Regarding claim 5, Arendoski (in view of Larsen) teaches each of the support members is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres. Examiner notes Arendoski teaches mattress 220 comprises substantially similar characteristics as mattress 110 however, bolster elements are tubular in shape where the length can be shorter than the length of the mattress, see Para. [0031], and comprising polystyrene foam, see Para. [0033].
Regarding clam 6, Arendoski (in view of Larsen) teaches the support layer comprises a non-viscoelastic foam (see Arendoski, non-viscoelastic foam 126).
Regarding claim 7, Arendoski (in view of Larsen) teaches a polyurethane layer disposed below the support layer. Examiner notes in the alternative embodiment of Arendoski, FIG. 10 discloses a mattress comprising a top viscoelastic foam layer 522, a non-viscoelastic foam layer 526 that further comprises a wave shaped trough 534 with bolster elements 530 disposed therein, and an additional layer of non-viscoelastic foam below. The characteristics of the embodiment in FIG. 10 are substantially similar to the characteristics of the embodiment in FIG. 1. The non-viscoelastic foam can be polyurethane, see Para. [0022]. The limitations of the claim are therefore met by the invention of Arendoski.
Regarding claims 15, Arendoski teaches a mattress, comprising: at least one support layer (non-viscoelastic foam layer 126) comprising at least one non-linear channel (plurality of troughs 134) extending laterally from a first side to an opposite side, a plurality of support members (see Arendoski, bolster elements 130) disposed in one or more rows in each of the non-linear channel or channels; and a viscoelastic foam layer (see Arendoski, viscoelastic foam layer 122) disposed above the support layer. Examiner notes that the plurality of troughs is non-linear across the width of the mattress. Arendoski does not explicitly disclose a plurality of air gaps disposed in each of the non-linear channel or channels and extending from the first side to the opposite side, wherein each air gap is disposed between two rows of the support members or between a row of the support members and a wall of the channel. Larsen, however, discloses a foam mattress with resilient reinforcing members and air channels comprising a comfort layer 16 further comprising a plurality of grooves (60a and 62s) and ridges (60b and 62b) fitting together having space “S” where said space forms ventilation channels for the purpose of providing a path for both heat and moisture to escape the comfort layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claims 16 and 17, Arendoski (in view of Larsen) teaches (claim 16) each of the support members is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres, (claim 17) each of the support members is a tubular foam spring. Examiner notes Arendoski teaches mattress 220 comprises substantially similar characteristics as mattress 110 however, bolster elements are tubular in shape where the length can be shorter than the length of the mattress, see Para. [0031], and comprising polystyrene foam, see Para. [0033].
Regarding claim 19, Arendoski (in view of Larsen) teaches the support layer comprises a non-viscoelastic foam (see Arendoski, non-viscoelastic foam layer 126).
Regarding claim 20, Arendoski (in view of Larsen) teaches a polyurethane layer disposed below the support layer. Examiner notes in the alternative embodiment of Arendoski, FIG. 10 discloses a mattress comprising a top viscoelastic foam layer 522, a non-viscoelastic foam layer 526 that further comprises a wave shaped trough 534 with bolster elements 530 disposed therein, and an additional layer of non-viscoelastic foam below. The characteristics of the embodiment in FIG. 10 are substantially similar to the characteristics of the embodiment in FIG. 1. The non-viscoelastic foam can be polyurethane, see Para. [0022]. The limitations of the claim are therefore met by the invention of Arendoski.
Response to Arguments
Applicant’s arguments, filed 8/26/2021, with respect to the rejections of claims 1-7, 15-17, 19, and 20 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Larsen under 35 U.S.C. §103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses multi-layered mattresses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Arendoski and Larsen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/22/2021